Name: Council Directive 85/327/EEC of 12 June 1985 amending Directive 77/99/EEC on health problems affecting intra- Community trade in meat products
 Type: Directive
 Subject Matter: tariff policy;  foodstuff;  organisation of work and working conditions;  agri-foodstuffs;  animal product;  trade policy
 Date Published: 1985-06-28

 Avis juridique important|31985L0327Council Directive 85/327/EEC of 12 June 1985 amending Directive 77/99/EEC on health problems affecting intra- Community trade in meat products Official Journal L 168 , 28/06/1985 P. 0049 - 0049 Finnish special edition: Chapter 3 Volume 18 P. 0210 Spanish special edition: Chapter 03 Volume 35 P. 0182 Swedish special edition: Chapter 3 Volume 18 P. 0210 Portuguese special edition Chapter 03 Volume 35 P. 0182 *****COUNCIL DIRECTIVE of 12 June 1985 amending Directive 77/99/EEC on health problems affecting intra-Community trade in meat products (85/327/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas experience has shown the need to simplify Chapter II (16) of Annex A to Directive 77/99/EEC (4), as last amended by Directive 81/476/EEC (5); Whereas Chapter II (17) of Annex A to Directive 77/99/EEC lays down in particular that a medical certificate must be required of every person working on fresh meat or meat products and that the certificate must be renewed annually; Whereas it appears necessary to adapt the provision in question in the light of experience, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/99/EEC is hereby amended as follows: 1. The second subparagraph of Article 22 is deleted. 2. Chapter II (16) and (17) of Annex A are replaced by the following: '16. Any person who is a possible source of contamination, in particular through pathogenic agents, shall be prohibited from working with or handling fresh meat or meat products. 17. Any person employed to work with or handle fresh meat or meat products shall be required to show by a medical certificate that there is no impediment to such employment. The medical certificate shall be renewed every year, unless another staff medical check-up scheme offering equivalent guarantees is recognized in accordance with the procedure laid down in Article 19.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1986. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 12 June 1985. For the Council The President C. DEGAN (1) OJ No C 179, 7. 7. 1984, p. 9. (2) OJ No C 46, 18. 2. 1985, p. 94. (3) OJ No C 44, 15. 2. 1985, p. 7. (4) OJ No L 26, 31. 1. 1977, p. 85. (5) OJ No L 186, 8. 7. 1981, p. 20.